SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): November 22, 2010 KEYUAN PETROCHEMICALS, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Nevada 333-124837 45-0538522 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) Qingshi Industrial Park Ningbo Economic & Technological Development Zone Ningbo, Zhejiang Province P.R. China 315803 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (86) 574-8623-2955 (ISSUER TELEPHONE NUMBER) Silver Pearl Enterprises, Inc. 1541 E. Interstate 30 Rockwall, Texas 75087 (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT) ––––– Copies to: Leser, Hunter, Taubman & Taubman 17 State Street, Floor 20 New York, NY 10004 Tel: 212-732-7184 ––––– Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02: Results of Operations and Financial Condition Section 7 – Regulation FD Item 7.01 – Regulation FD Disclosure On November 22, 2010, we held a conference call discussing our fiscal 2010, third quarter results and current events. A transcript of the conference call is attached hereto as Exhibit 99.1.The transcript of the call can be found at the following web address: www.keyuanpetrochemicals.com. We also issued a press release regarding out second quarter results, a copy of which is attached hereto as Exhibit 99.2 Section 9 – Financial Statements and Exhibits Item 9.01:Financial Statements and Exhibits (c) Exhibits Exhibit No.Description Transcript Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Keyuan Petrochemicals, Inc. By: /s/Aichun Li Name: Aichun Li Title: Chief Financial Officer Dated:
